DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.        The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103

3.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.         Claims 14-17, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Ollinger et al. (US PAP2015/0380202 A1) in view of Hemberg et al.  (“Liquid-metal-jet anode X-ray tube” (2004-07-01) (The prior art is provided by applicant).
            With respect to claim 14 and 24, Ollinger et al. teach an X-ray source and a method for controlling an X-ray source (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) configured to emit, from an X-ray spot (5) on a target (4), X-ray radiation generated by an interaction between an electron beam (3) and the target (4) (paragraph 0037), wherein the X-ray spot (5) is determined by the field of view of an X-ray optical system of the X-ray source, the method comprising the steps of (see paragraphs 0038-0041): 

    PNG
    media_image1.png
    503
    764
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    438
    666
    media_image2.png
    Greyscale
providing a liquid jet forming the target (see paragraph 0021); providing the electron beam (3) accelerated by an 
           Ollinger et al. fails to explicitly teach that the total power of the electron beam such that a maximum of the power density profile thereby obtained in the electron spot is below a predetermined limit. 
          The technical effect of these technical features is that the X-ray intensity may be increased without evaporating the target (see lines 16-19 of page 1 of the present application). 
           The objective technical problem in view of Ollinger et al. is to further increase the X-ray density or flux (see paragraphs 0062 and 0063), which has the straightforward solution of adjusting the total power of the electron beam (this is also implicit in paragraph 0025, because the electron beam power is disclosed as a parameter having an influence on the resulting X-ray beam intensity). It belongs to the common general knowledge in the field of X-ray sources using a liquid jet target, that there is a limit, which should not be exceeded for preventing overheating (see paragraph 0064).
           Hemberg et al. teaches a liquid-metal-jet anode X-ray tube and explicitly teach that the total power of the electron beam such that a maximum of the power density profile thereby obtained in the electron spot is below a predetermined limit (see paragraph 2.2; Power Load Calculation). 
            Ollinger et al. and Hemberg et al. disclose similar methods/apparatuses for controlling X-ray source comprising the liquid jet forming targets.  
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the total power of the electron beam such that a maximum of the power density profile thereby obtained in the electron spot is below a predetermined limit as suggested by Hemberg et al. in the method/apparatus of Ollinger et al., since such a modification would provide user with the capabilities to adjust the total power of the electron beam to optimize production of X-ray radiation without subjecting the target to thermal overload.
           It would have been obvious to treat Ollinger et al. and Hemberg et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 14 and 24 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

         With respect to claim 15, Ollinger et al. (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) as modified by Hemberg et al. (see paragraph 2.2) teach the method according to claim 14, wherein the width and total power of the electron beam is further adjusted such that an X-ray source performance indicator is below a predetermined threshold (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083). 
         With respect to claim 16, Ollinger et al. (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) as modified by Hemberg et al. (see paragraph 2.2) teach the method according to claim 15, wherein the X-ray source performance indicator is associated with at least one of: a total vapor generation from the target; a maximum in delivered power per unit area to the target by the electron beam; a maximum surface temperature of the target; and a maximum in delivered power per unit length, by the electron beam, along a width of the target (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083). 
           With respect to claim 17, Ollinger et al. (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) as modified by Hemberg et al. (see paragraph 2.2) teach the method according to claim 14, wherein the step of determining the scale factor comprises at least one of: receiving the scale factor from a scale factor database; displacing the electron beam on the target and measuring a movement of an X-ray spot generated on the target; and displacing the electron beam on a sensor aperture having predetermined aperture dimensions (see paragraphs 0019 and 0036). 
          With respect to claim 22, Ollinger et al. (see abstract; Figs. 1A-6; paragraphs 0019, 0021, 0025, 0037-0041, 0062-0064 and 0071-0083) as modified by Hemberg et al. (see paragraph 2.2) teach the method according to claim 14, the method according to claim 14, wherein the quantity indicative of an interaction between the electron beam and the target pertains to detecting X-ray radiation generated by the interaction of the electron beam and the target (see paragraphs 0019, 0027 and 0029). 

           6.       Claims 18-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ollinger et al. (US PAP2015/0380202 A1) in view of Hemberg et al.  (“Liquid-metal-jet anode X-ray tube” (2004-07-01) as applied to claim 14 above, and further in view of Sundman et al. (WO 2012/087238 A1) (The prior art is provided by applicant).
            With respect to claim 18, Ollinger et al. as modified by Hemberg et al. teach the method according to claim 14 but fail to explicitly teach determining a target width. 
             Sundman et al. teach aligning and focusing an electron beam in an X-ray source and explicitly teaches determining a target width (see abstract; Fig. 3; page 13, line 30 – page 14, line 30) in order to optimize production of X-ray radiation without subjecting the target to thermal overload.
            It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to determine a target width as suggested by Sundman et al. in the method of Ollinger et al. as modified by Hemberg et al., since such a modification would provide user with the capabilities to optimize production of X-ray radiation without subjecting the target to thermal overload.
            With respect to claim 19, Ollinger et al. as modified by Hemberg et al. teach the method according to claim 18 but fail to explicitly teach that the step of determining the target width comprises at least one of: receiving the target width from a target width database; and setting the width of the electron beam to a width smaller than an expected target width, measuring the quantity indicative of the interaction between the target and the electron beam for a range of displacements of the electron beam, and calculating the target width based on the measured quantity. 
           Sundman et al. teach aligning and focusing an electron beam in an X-ray source and explicitly teaches that the step of determining the target width comprises at least one of: receiving the target width from a target width database; and setting the width of the electron beam to a width smaller than an expected target width, measuring the quantity indicative of the interaction between the target and the electron beam for a range of displacements of the electron beam, and calculating the target width based on the measured quantity (see page 2, line 1 – page 4, line 30; page 13, line 20 – page 14, line 30) in order to optimize production of X-ray radiation without subjecting the target to thermal overload.
             It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the step of determining the target width as suggested by Sundman et al. in the method of Ollinger et al. as modified by Hemberg et al., since such a modification would provide user with the capabilities to optimize production of X-ray radiation without subjecting the target to thermal overload.
           With respect to claim 20, Ollinger et al. as modified by Hemberg et al. teach the method according to claim 18 but fail to explicitly teach that the step of determining the scale factor comprises displacing the electron beam on the target and measuring the quantity indicative of the interaction between the electron beam and the target, and calculating the scale factor based on the quantity and the target width. 
           Sundman et al. teach aligning and focusing an electron beam in an X-ray source and explicitly teaches that the step of determining the scale factor comprises displacing the electron beam on the target and measuring the quantity indicative of the interaction between the electron beam and the target, and calculating the scale factor based on the quantity and the target width (see page 2, line 1 – page 4, line 30; page 13, line 20 – page 14, line 30) in order to optimize production of X-ray radiation without subjecting the target to thermal overload.
              It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the step of determining the scale factor comprises displacing the electron beam on the target and measuring the quantity indicative of the interaction between the electron beam and the target, and calculating the scale factor based on the quantity and the target width as suggested by Sundman et al. in the method of Ollinger et al. as modified by Hemberg et al., since such a modification would provide user with the capabilities to optimize production of X-ray radiation without subjecting the target to thermal overload.
            With respect to claim 21, Ollinger et al. as modified by Hemberg et al. teach the method according to claim 14 but fail to explicitly teach that the quantity indicative of an interaction between the electron beam and the target pertains to detecting backscattered electrons and/or emitted electrons formed by the interaction of the electron beam and the target. 
            Sundman et al. teach aligning and focusing an electron beam in an X-ray source and explicitly teaches that the quantity indicative of an interaction between the electron beam and the target pertains to detecting backscattered electrons and/or emitted electrons formed by the interaction of the electron beam and the target (see page 2, line 1 – page 4, line 30; page 13, line 20 – page 14, line 30) in order to optimize production of X-ray radiation without subjecting the target to thermal overload.
             It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the quantity indicative of an interaction between the electron beam and the target pertains to detecting backscattered electrons and/or emitted electrons formed by the interaction of the electron beam and the target as suggested by Sundman et al. in the method of Ollinger et al. as modified by Hemberg et al., since such a modification would provide user with the capabilities to optimize production of X-ray radiation without subjecting the target to thermal overload.
             With respect to claim 23, Ollinger et al. as modified by Hemberg et al. teach the method according to claim 14 but fail to explicitly teach that the X-ray source comprises an electron detector arranged downstream of the target in a propagation direction of the electron beam, wherein the quantity indicative of an interaction between the electron beam and the target pertains to: detecting electrons collected by the electron detector for the range of displacements of the electron beam. 
           Sundman et al. teach aligning and focusing an electron beam in an X-ray source and explicitly teaches that the X-ray source comprises an electron detector arranged downstream of the target in a propagation direction of the electron beam, wherein the quantity indicative of an interaction between the electron beam and the target pertains to: detecting electrons collected by the electron detector for the range of displacements of the electron beam (see page 2, line 1 – page 4, line 30; page 13, line 20 – page 14, line 30) in order to optimize production of X-ray radiation without subjecting the target to thermal overload.
              It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to provide the X-ray source comprises an electron detector arranged downstream of the target in a propagation direction of the electron beam as suggested by Sundman et al. in the method of Ollinger et al. as modified by Hemberg et al., since such a modification would provide user with the capabilities to optimize production of X-ray radiation without subjecting the target to thermal overload.
           It would have been obvious to treat Ollinger et al., Hemberg et al. and Sundman et al. as related art whereby an improvement on one of the systems/methods would readily be apparent as an improvement on either of the systems.  
           The Examiner’s conclusion that claims 18-21 and 23 would have been obvious is based on the fact that all the claimed elements were known in the prior art, that one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and that the combination teaches nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. 398, 82 USPQ2d at 1385 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion

7.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494. The examiner can normally be reached 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Irakli Kiknadze
/IRAKLI KIKNADZE/
            Primary Examiner, Art Unit 2884
                                                                                                                                                                                                        /I.K./     November 6, 2021